Opinion issued August 25, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00295-CV
———————————
tyson bryant
and all other occupants, Appellants
V.
JI LI, Appellee

 

 
On
Appeal from the County Court at Law No. 3
Fort Bend
County, Texas

Trial
Court Cause No. 11CCV044267
 

 
MEMORANDUM OPINION
          Appellants, Tyson Bryant and All Other Occupants, have
neither established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2010) (listing fees in court of
appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P.
app. A § B(1)
(listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal,
appellants did not adequately respond.  See
Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.